Citation Nr: 0724509	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-10 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The veteran, in a statement received in December 2006, 
withdrew his appeals regarding entitlement to increased 
ratings for PTSD and residuals of a fractured vertebra.

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned.


FINDINGS OF FACT

The veteran has hearing loss related to his military service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have 
been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).
To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified puretone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112 38 C.F.R. §§ 3.307 and 3.309(a).

A combat veteran's assertions of an event during combat are 
to be accepted if consistent with the time, place and 
circumstances of such service.  38 U.S.C.A. § 1154(b).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

The veteran contends that he ruptured his eardrums when a 
grenade exploded behind him.  Separation examination in May 
1972 noted that the veteran had a 45-decibel hearing loss of 
the left ear at 6000 Hertz.

A VA audiological examination was conducted in January 2005, 
pure tone thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
15
20
15
50
65
LEFT
15
20
20
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner opined that the veteran's 
tinnitus was caused by the inservice grenade explosion.  The 
examiner stated that, without reviewing the veteran's claims 
file, it would be speculative to opine that the veteran's 
hearing loss or tinnitus is the result of any inservice noise 
exposure. 

A VA audiological examination was conducted in March 2005, 
pure tone thresholds, in decibels, were as follows:

Hertz

500
1000
2000
3000
4000
RIGHT
10
15
10
45
65
LEFT
15
15
10
55
60

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  The examiner opined that the veteran's 
tinnitus was caused by the inservice grenade explosion.  The 
examiner stated that, it would be speculative to opine that 
the veteran's hearing loss at separation from service at 6000 
Hertz was related to service, and that it was more likely 
that postservice noise exposure caused the veteran's current 
hearing loss.  

Then veteran was awarded the Purple Heart Medal, among other 
decorations.  Given the veteran's exposure to combat, noise 
trauma may be presumed.  The veteran is also in receipt of 
service connection for tinnitus due to inservice noise 
exposure.

The veteran has demonstrated that he was exposed to noise 
trauma in service, and that he had some hearing loss prior to 
separation from service.  Although the VA audiological 
examiner has opined that post-service noise exposure more 
likely caused the current hearing loss, it is conceded that 
the veteran already had some hearing loss prior to any post-
service noise exposure.  Based on this medical finding, 
recognition of his being wounded in combat, and with 
resolution of doubt in the veteran's favor, each of the three 
Hickson elements has been met, and service connection for 
hearing loss is warranted.  See 38 U.S.C.A. §§ 1154, 5107(b); 
38 C.F.R. § 3.385.  

Since, in this decision, service connection for hearing loss 
is being granted, this is the greatest benefit the veteran 
can receive under the circumstances.  Any failure to notify 
or assist him pursuant to VA laws and regulations is 
inconsequential and, therefore, at most, no more than 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


